Citation Nr: 0516959	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left tonsillar squamous 
cell carcinoma with extension to the anterior oropharynx and 
inferior base of the tongue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1958 to October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In correspondence dated 
in August 2004 the veteran withdrew his request for a Board 
hearing.

By correspondence dated June 17, 2005, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  Persuasive evidence demonstrates the veteran's left 
tonsillar squamous cell carcinoma with extension to the 
anterior oropharynx and inferior base of the tongue was not 
manifested during service nor within one year of his 
discharge from service; the carcinoma was not shown to have 
been caused by herbicide exposure during service.


CONCLUSION OF LAW

Left tonsillar squamous cell carcinoma with extension to the 
anterior oropharynx and inferior base of the tongue was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in December 
2002, prior to the adjudication of his claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the May 
2004 statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  Although 
private medical opinions dated in April 2003 and August 2003 
noted the veteran had a history of Agent Orange exposure, the 
physicians did not attribute his cancer to that exposure nor 
to any other established event, injury, or disease during 
active service.  While the April 2003 opinion noted Meniere's 
type symptoms preceded the cancer diagnosis and may have been 
related to the diagnosis, there is no indication either that 
cancer was manifest during service or that it developed as a 
result of a service-connected Meniere's syndrome.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including malignant tumors, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Respiratory 
cancers, including cancer of the lung, bronchus, larynx, and 
trachea, are enumerated diseases for presumptive service 
connection purposes if the disorder became manifest to a 
degree of 10 percent at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Under the authority granted by the Agent Orange Act of 1991 
and the Veterans Education and Benefits Expansion Act of 
2001, VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for nasopharyngeal cancer.  See 68 Fed. Reg. 27,630 (May 20, 
2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court has held that the Board must determine how 
much weight is to be attached to each medical opinion of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA 
is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, service records show the veteran received 
military awards indicative of service in the Republic of 
Vietnam.  Medical reports indicate he was present in Vietnam 
in September and November 1964.  Service medical records, 
however, are negative for complaint, diagnosis, or treatment 
related to cancer.  The veteran's June 1981 retirement 
examination revealed a normal clinical evaluation of the 
mouth and throat, but a diagnosis of bilateral high and low 
frequency hearing loss was provided.  

Service department hospital records dated in May 1982 show 
the veteran complained of having experienced three episodes 
of unsteadiness, loss of balance, nausea, and vomiting since 
September 1981.  The diagnosis was Meniere's disease on the 
left.  

Service connection was established for Meniere's syndrome 
with hearing loss in a June 1989 rating decision.  

Private medical records show the veteran reported that in 
approximately August 2000 he began noticing changes in his 
speech and a tendency for his tongue to lateralize to the 
right.  Records dated in September 2001 noted the veteran 
complained of a five month history of increased left ear 
pain.  It was noted that a diagnostic laryngoscopy with 
biopsy in August 2001 revealed a left tonsillar mass 
extending inferiorly and slightly into the hypopharyngeal 
region, but that the larynx and hypopharynx were 
unremarkable.  The biopsy revealed a moderately 
differentiated squamous cell carcinoma.  

In statements in support of his claim the veteran asserted 
that his throat cancer was a result of exposure to Agent 
Orange during service.  He stated, in essence, that he had 
direct contact with Agent Orange including during transfers 
from rail tank cars to mission spray tanks during the period 
from June 1963 to August 1965.

An April 2003 private medical statement noted the veteran had 
a history of Agent Orange exposure and that he had Meniere's 
type symptoms that preceded a diagnosis of malignant 
aerodigestive tract cancer.  It was noted that those symptoms 
"indeed may have been a harbinger or related to the present 
diagnosis;" however, no opinion as to the date of onset of 
any related symptoms was provided.  An August 2003 private 
medical statement noted a diagnosis of carcinoma of the left 
tonsil with metastases to the right neck.  That physician 
also noted the veteran had a history of Agent Orange exposure 
without opinion as to any possible relationship.

Based upon the evidence of record, the Board finds the 
veteran's left tonsillar squamous cell carcinoma with 
extension to the anterior oropharynx and inferior base of the 
tongue was not manifested during service nor within one year 
of his discharge from service.  In fact, the earliest 
evidence of any symptom manifestations attributable to this 
disorder was the veteran's report upon medical examination of 
an onset of symptoms in approximately August 2000, almost 
19 years after service.  

The Board further finds the veteran's left tonsillar squamous 
cell carcinoma with extension to the anterior oropharynx and 
inferior base of the tongue was not shown to have been caused 
by herbicide exposure during service.  The medical evidence 
demonstrates the veteran's cancer is not one of the 
respiratory cancers (cancer of the lung, bronchus, larynx, 
and trachea) recognized for VA presumptive service connection 
purposes.  See 38 C.F.R. § 3.307(a)(6)(ii).  Although the 
veteran's claim of having been exposed to Agent Orange during 
service is credible, there is no competent medical evidence 
establishing a connection between this exposure and his 
cancer.  The medical statements submitted in support of his 
claim merely note a history of Agent Orange exposure without 
opinion as to any etiological relationship to the present 
disability.  

The Board also finds the April 2003 private medical statement 
may be construed as implying a possible relationship between 
Meniere's type symptoms and the present diagnosis, but that 
the statement is too vague and speculative to warrant any 
probative weight.  The Court has held that medical opinions 
expressed in terms of "may" also implies "may" or "may 
not" and are too speculative to establish a plausible claim 
by themselves.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(Medical opinions employing the phrase "may" or "may not" 
are speculative. . . ).  

While the veteran sincerely believes his left tonsillar 
squamous cell carcinoma with extension to the anterior 
oropharynx and inferior base of the tongue is related to 
service, he is not a licensed medical practitioner and he is 
not competent to offer opinions on questions of medical 
causation.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  In the absence of competent evidence relating the 
veteran's cancer to an established event, injury, or disease 
during active service, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to service connection for left tonsillar squamous 
cell carcinoma with extension to the anterior oropharynx and 
inferior base of the tongue is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


